Opinion bt
Henderson, J.,
None of the features of this case distinguishes it in a material way from Black Diamond Distilling Co.’s License, 33 Pa. Superior Ct. 649; Reynoldsville Distilling Co.’s License, 34 Pa. Superior Ct. 269, and American Brewing Co.’s License, 161 *74Pa. 378. The application was for a brewer’s license under the Act of June 9, 1891, P. L. 257, which is entitled, “An act to restrain and regulate the sale of vinous and spiritous malt or brewed liquors or any admixtures thereof by wholesale.” The sixth section of the act requires the court to hear petitions from residents of the county in addition to that of the applicant in favor of and remonstrances against, the application for such license and in all cases to refuse the same whenever in the opinion of the court, having due regard to the number and character of the petitioners for and against such application, the applicant is not a fit person to whom such license should be granted. The case was regularly heard on the petition and remonstrance and oral evidence, and after such hearing the application was refused. The evidence is not before us for the appeal brings up nothing but the record: Berg’s Petition, 139 Pa. 354; Free’s License, 33 Pa. Superior Ct. 348; Beck’s Appeal, 164 Pa. 427. We are not at liberty, therefore, to consider the case on the merits. We can only decide whether it was disposed of according to law. While the court’s discretion is not as broad in an application for a wholesale license as for one at retail because the reasons which may influence the discretion of the court are fewer in the former than in the latter case, nevertheless, the same general principle applies that when a license has been refused after a hearing the presumption is that the refusal was for a legal reason unless the contrary affirmatively appear. There is nothing on the record to show that the appellant’s application was refused for an illegal reason. The evidence before the court presented objections recognized by the iaw as sufficient to sustain the refusal of a license, and we have not discovered anything in the case which justifies an inference or presumption that the court was not influenced by this evidence in taking the action complained of. If we were to consider the reasons given by the court as a part of the order refusing the license they do not furnish a basis for the appellant’s reasoning. It was entirely regular to count the number of petitioners for and remonstrances against the license, but the decision was not made on this numerical calculation. The character as well as the number was taken into consideration *75and this is what the statute authorizes. But the language of the court permits the presumption that other evidence besides the remonstrances may have been considered in determining the propriety of granting the application. No distinction is made in the act under which the application was made between natural and artificial persons: Pittsburg Brewing Co.’s License, 12 Pa. Superior Ct. 129. It was the duty of the court to exercise a judicial discretion and that appears to have been done in this case. The appeal cannot, therefore, be sustained.
The order of the court of quarter sessions is affirmed at the cost of the appellant.